Olivee, Presiding Judge:
These appeals to reappraisement have been submitted for decision upon the following stipulation of counsel for the parties hereto.
It is hereby stipulated and agreed by and between counsel for the parties herein, subject to the approval of the Court, as follows:
1. That the market value or price at the time of exportation of the merchandise involved herein at which such or similar merchandise was freely offered for sale to all purchasers in the principal market of France in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature and all other costs, charges, and expenses incidental of placing the merchandise in condition, packed ready for shipment to the United States, was the entered value thereof less any amounts added under duress by the importer on each of the said entries to meet advances by the Appraiser.
2. That the proper basis for appraisement of the merchandise is the foreign value as defined in Section 402 (c) of the Tariff Act of 1930.
*5023. That there was no higher export value as defined in Section 402 (d) of said Act for the merchandise herein at the time of exportation.
4. That these cases may be marked “submitted” upon the official papers in each of said cases and this stipulation.
On tlie agreed facts I find the foreign value, as that value is defined ■ in section 402 (c) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise here involved, and that such, values are the entered values, less any amounts added under duress by the importer to meet advances by the appraiser. Judgment will be rendered accordingly.